         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 MAURICE ELIJAH McKAY,

        Petitioner,

        v.
                                                          Civil Action No. TDC-18-1956
 STATE OF MARYLAND and
 PRINCE GEORGE’S COUNTY,

        Respondents.



                                  MEMORANDUM OPINION

       Maurice Elijah McKay, a prisoner currently confined at the Federal Correctional Institution

in Cumberland, Maryland, has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2254. In the Petition, McKay challenges his 2007 conviction in the Circuit Court for Prince

George’s County, Maryland on two counts of robbery and one count of conspiracy to commit

robbery with a dangerous weapon. The Petition is fully briefed, and the Court finds that no hearing

is necessary. See Rule 8(a), Rules Governing Section 2254 Cases in the United States District

Courts; D. Md. Local R. 105.6; Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000). For the reasons

set forth below, the Court will dismiss the Petition.

                                         BACKGROUND

       On March 5, 2007, following a three-day jury trial in the Circuit Court for Prince George’s

County (“the Circuit Court”), McKay was convicted on two counts of robbery, Md. Code Ann.,

Crim. Law § 3-402 (LexisNexis 2012), and two counts of conspiracy to commit robbery with a

dangerous weapon, Md. Code Ann., Crim. Law § 3-403, stemming from two separate robberies of

two different victims that occurred in Oxon Hill, Maryland on March 22, 2006. McKay was
           Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 2 of 11



acquitted of other charges, including attempted murder, two counts of robbery with a dangerous

weapon, two counts of first-degree assault, and several firearms charges. Although the indictment

did not include the charges for simple robbery, the trial judge instructed the jury on that offense as

a lesser included offense to the charged crimes of robbery with a dangerous weapon.

          In the first robbery, the victim, Frank Irving, was confronted by three armed assailants and

was shot and wounded. In the second robbery, which occurred shortly after the first, the victim,

Jefferson Tomlinson, was not physically harmed. Following the Tomlinson robbery, police

officers responded to the scene and, after identifying three individuals matching the description

broadcast over police channels, apprehended McKay as he fled the scene. The police recovered a

black glove, a ski mask, and a .38 caliber revolver from bushes in which McKay had hidden during

the pursuit. At trial, Anthony McRae, who engaged in both robberies, identified the firearm as

one used in the robberies and testified that McKay participated in both robberies along with a third

robber.     On April 6, 2007, McKay was sentenced on both robbery counts to 15 years of

imprisonment, all suspended except for 10 years, and on both conspiracy counts to 20 years of

imprisonment, all suspended except for 15 years, with all sentences to run concurrently. The

sentence included a five-year term of probation to follow his terms of imprisonment.

          In his direct appeal, McKay alleged that the evidence produced at trial was insufficient to

support his convictions; that the trial court improperly denied a missing witness instruction relating

to Tomlinson, who did not testify; that the trial court took into account impermissible

considerations during sentencing; and that the conspiracy counts merged because there was only

one conspiracy that covered both robberies. On October 23, 2008, the Court of Special Appeals

of Maryland affirmed McKay’s robbery convictions but vacated one of his conspiracy convictions

because the evidence at trial only supported the existence of one agreement to commit robbery.



                                                   2
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 3 of 11



The mandate issued on November 24, 2008. McKay filed a petition for a writ of certiorari to the

Court of Appeals of Maryland, which was denied on February 13, 2009.

       On July 15, 2009, McKay filed a self-represented petition for post-conviction relief in the

Circuit Court asserting ten claims of error based on ineffective assistance of counsel. One of these

claims was that his trial counsel was ineffective for failing to object to the jury instruction and two

convictions on the offense of robbery when those counts were not charged in the indictment. On

September 13, 2009, an attorney for McKay filed a Supplemental Petition for Post-Conviction

Relief adding claims asserting ineffective assistance of counsel in connection with the admission

of hearsay evidence. At the post-conviction hearing, however, McKay waived all of the claims

except the hearsay claim and the related claim in the original petition alleging ineffective assistance

for failing to object to a violation of the Confrontation Clause based on a police officer’s testimony

about the statement provided to him by Tomlinson. On February 14, 2011, the Circuit Court

denied post-conviction relief. On March 22, 2011, McKay filed an untimely application for leave

to appeal the denial of post-conviction relief, raising only the hearsay and Confrontation Clause

claims. See Md. Rule 8-204(b) (providing that an application for leave to appeal must be filed

within 30 days of the entry of the judgment or order from which the appeal is sought). The

application was denied on December 19, 2012.

       On January 22, 2013, McKay filed a motion to correct an illegal sentence in the Circuit

Court in which he reasserted the Confrontation Clause claim and also asserted that the conspiracy

conviction should be vacated because his accomplices were all acquitted of conspiracy at their

trials, and because the charge was barred by the statute of limitations. The motion remained

pending at the time that the present Petition was filed on June 27, 2018.




                                                  3
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 4 of 11



       On April 23, 2014, McKay filed a state petition for a writ of habeas corpus in the Circuit

Court asserting, among other arguments, that he was being illegally imprisoned because the

robbery counts of conviction were not included in the indictment. The state habeas petition was

denied on September 25, 2014 in part on the grounds that robbery is a lesser included offense of

the crime of robbery with a dangerous weapon, which was charged in the indictment. On

November 25, 2014, McKay filed an application for leave to appeal the denial of the state petition,

which was dismissed on July 23, 2015 because appellate review of such a denial is not permitted

under Maryland law. See Md. Code Ann., Crim. Proc. § 7-107(b)(1) (LexisNexis 2018).

       Sometime before January 31, 2017, McKay was released from custody and began serving

his five-year term of probation. On June 12, 2018, the Circuit Court issued a bench warrant for a

violation of probation, which remains open and was lodged as a detainer against McKay, who is

now in federal custody for a conviction in the Superior Court of the District of Columbia. As a

person on probation on the equivalent of a state conviction, McKay remains “in custody pursuant

to the judgment of a State court” for purposes of seeking habeas relief. 28 U.S.C. § 2254(a) (2018);

see Minnesota v. Murphy, 465 U.S. 420, 430 (1984) (stating that a state probationer “would be

regarded as ‘in custody’ for purposes of federal habeas corpus”) (citing Jones v. Cunningham, 371

U.S. 236, 241-43 (1963)).

       In his Petition to this Court, McKay asserts two grounds for relief. First, he argues that

because he was not found guilty of robbery with a dangerous weapon, his conviction for conspiracy

to commit robbery with a dangerous weapon is necessarily improper because the conspiracy count

was attached to the substantive count (“the conspiracy claim”). Second, he argues that his

convictions for the lesser included offense of robbery were improper because those charges were

not included in the indictment, as required by the Fifth Amendment (“the robbery claim”).



                                                 4
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 5 of 11



                                           DISCUSSION

I.     Pending Motions

       On July 14, 2020, McKay filed a “Motion to Request Permission to Enter Relat[ed] Case”

in which he provides a list of Supreme Court cases which he believes support his claim for federal

habeas relief. ECF No. 16. Although it is unclear how these cases are related to the arguments in

the Petition, where the motion is unopposed, it will be granted.

       On August 7, 2020, McKay filed a Motion to Request Stay of State Court Proceedings in

which he asks this Court to stay his pending state court proceedings on the alleged violation of

probation pursuant to 28 U.S.C. § 2251. ECF No. 17. Because, as set forth below, the Petition

will be dismissed, there is no need to stay any state proceedings. The motion will be denied.

II.    The Petition

       Respondents assert that McKay’s Petition should be dismissed because his claims are

unexhausted, and his failure to raise them in state court has resulted in a procedural default because

they can no longer be asserted in state court. Specifically, Respondents contend that McKay never

argued in state court, on direct appeal or in a state post-conviction proceeding, that because he was

acquitted of the armed robbery that was the object of the conspiracy count of which he was

convicted, the conspiracy count necessarily failed. They similarly assert that because McKay

withdrew during the state post-conviction proceedings his second claim of trial court error, that

the trial court improperly instructed the jury on the lesser included offense of simple robbery and

permitted a conviction on that offense, that claim is also procedurally defaulted.           Finally,

Respondents argue that even if the Court does not conclude that McKay’s claims are procedurally

defaulted, they fail on the merits.




                                                  5
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 6 of 11



        A.      Procedural Default

        A claim is procedurally defaulted if a “state court clearly and expressly bases its dismissal

of a habeas petitioner’s claim on a state procedural rule, and that procedural rule provides an

independent and adequate ground for dismissal.” Breard v. Pruett, 134 F.3d 615, 619 (4th Cir.

1998). A claim may also be subject to procedural default when a petitioner has failed to present it

to the highest state court with jurisdiction to hear it, whether by failing to raise the claim on direct

appeal or in post-conviction proceedings, or by failing to timely note an appeal. See Coleman v.

Thompson, 501 U.S. 722, 749-50 (1991) (failure to timely note an appeal); Murray v. Carrier, 477

U.S. 478, 490-91 (1986) (failure to raise a claim on direct appeal); Murch v. Mottram, 409 U.S.

41,46-47 (1972) (failure to raise a claim in a state petition for post-conviction relief); Bradley v.

Davis, 551 F. Supp. 479, 482 (D. Md. 1982) (failure to seek leave to appeal the denial of post-

conviction relief). The procedural default has occurred when the state court “to which the

petitioner would be required to present his claims . . . would now find the claims procedurally

barred.” Breard, 134 F.3d at 619 (quoting Coleman, 501 U.S. at 735 n.l).

        Here, McKay’s conspiracy claim, that acquittal on the substantive robbery with a

dangerous weapon count necessarily meant that McKay could not legally be found guilty of

conspiracy to commit that offense because the conspiracy count “attaches” to the substantive

count, Am. Pet. at 5, ECF No. 4, was never asserted in state court. On direct appeal, the Court of

Special Appeals addressed but rejected McKay’s claim that there was insufficient evidence to

support the conspiracy conviction, including the argument that the acquittal on the robbery with a

dangerous weapon counts supported such a finding of insufficiency. McKay, however, did not

raise the attachment claim asserted in the Petition, which is a legal claim separate from a

sufficiency-of-the-evidence claim, in either his direct appeal or his state post-conviction petition.



                                                   6
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 7 of 11



        As for McKay’s robbery claim, that the trial court erred when it instructed the jury on

simple robbery as a lesser included offense to the charges of robbery with a dangerous weapon

and accepted convictions on the lesser included offenses, id., McKay likewise did not advance this

argument on direct appeal. Although McKay claimed in his self-represented state post-conviction

petition that his trial counsel was ineffective when he failed to object to the jury instruction on

robbery, he withdrew that claim before the Circuit Court issued its ruling. Even if this oral

withdrawal were not considered to be effective, McKay notably did not assert the claim in his

application to the Court of Special Appeals for leave to appeal the denial of the state post-

conviction petition. As McKay failed to present this claim to the highest state court with

jurisdiction to hear it, he did not properly exhaust it. Md. Code Ann., Crim Proc. § 7-109(b)

(permitting the Court of Special Appeals to grant an application for leave to appeal and to then

consider the merits of a state petition for post-conviction relief).

        Although McKay later included the robbery claim in his state habeas petition, and the

petition was denied, the claim was not reviewed by a state appellate court due to Maryland’s

procedural rule prohibiting appellate review of decisions on habeas corpus petitions. See Md.

Code Ann., Crim. Proc. § 7-107(b)(1). Accordingly, the inclusion of the claim in a state habeas

petition, rather than in a state petition for post-conviction relief, did not fulfill the requirement to

exhaust state remedies by presenting it to the highest court with jurisdiction to hear it. Under

Maryland law, “[s]ince the denial of a writ of habeas corpus by a Maryland trial court is not

normally appealable, and since the Maryland Post Conviction Procedure Act does provide for

appeal, an action for state habeas is not sufficient to exhaust available state remedies in Maryland.”

Jenkins v. Fitzberger, 440 F.2d 1188, 1189, n.1 (4th Cir. 1971), see also Layer v. Lyles, 598 F.

Supp. 95, 97-98 (D. Md. 1984) (stating that the use of Maryland’s habeas corpus procedure did



                                                   7
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 8 of 11



not exhaust state remedies). Because McKay did not include the robbery claim in either his direct

appeal or state post-conviction petition, he did not properly exhaust this claim. Since Maryland

law permits only one state petition for post-conviction relief, he may no longer pursue either the

conspiracy claim or the robbery claim in state court. See Md. Code Ann., Crim. Proc. § 7-103(a).

Accordingly, these claims are procedurally defaulted. See Breard, 134 F.3d at 619.

       B.      Cause and Prejudice

       If a procedural default has occurred, a federal court may still address the merits of a state

prisoner’s habeas claim if the petitioner can show both cause for the default and actual prejudice

that would result from failing to consider the claim on the merits. See Murray, 477 U.S. at 478,

494-95; Breard, 134 F.3d at 620. “Cause” consists of “‘some objective factor external to the

defense [that] impeded counsel’s efforts’ to raise the claim in state court at the appropriate time.”

Breard, 134 F.3d at 620 (quoting Murray, 477 U.S. at 488). To demonstrate prejudice, the

petitioner must show “not merely that the errors at . . . trial created a possibility of prejudice, but

that they worked to his actual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions.” Murray, 477 U.S. at 494 (quoting United States v. Frady, 456 U.S.

152, 170 (1982)).

       In his Reply, McKay offers as “cause” his lack of training in the law; the fact that multiple

attorneys were appointed to represent him at the different stages of his case; that he did not

knowingly or voluntarily waive any of his claims; and that he was not aware of the alleged errors

at the time his appeal was filed. McKay, however, had the benefit of legal advice on direct appeal

and during his state post-conviction proceedings, including when he waived the robbery claim in

favor of the claims raised in the petition prepared by his attorney. McKay has not provided a basis

to conclude that the legal advice was so deficient as to meet the “cause” standard. See Edwards v.



                                                  8
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 9 of 11



Carpenter, 529 U.S. 446, 451 (2000) (noting that to constitute “cause,” counsel’s failure to

preserve a claim for review in state court must itself amount to an independent claim of

unconstitutional ineffectiveness). Moreover, all the relevant facts supporting both the conspiracy

and robbery claims asserted here were available to McKay at the time of the trial. Under these

circumstances, McKay has not demonstrated cause for the procedural default.

       As for prejudice, McKay cannot show it because these claims would almost certainly fail

on the merits. On a habeas petition, the prisoner must show that the incarceration of the prisoner

violates the Constitution or laws of the United States. 28 U.S.C. § 2254(a). On the conspiracy

claim, federal law provides that a conspiracy can be established and punished whether or not the

substantive crime was actually committed. See Iannelli v. United States, 420 U.S. 770, 777 (1975);

United States v. Bayer, 331 U.S. 532, 542 (1947). Maryland law likewise provides that a

conspiracy crime is “entirely separate” from the substantive crime that is the object of the

conspiracy. See Savage v. State, 127 A.3d 576, 579-82 (Md. Ct. Spec. App. 2015) (holding that

convictions for conspiracy to commit first-degree murder and for second-degree murder were not

legally inconsistent). On the robbery claim, it is well established that under federal law, a trial

court may give a jury instruction on a lesser included offense to a charge contained in the

indictment and to allow a jury to convict on that lesser included offense. Beck v. Alabama, 447

U.S. 625, 633-35 (1980); Keeble v. United States, 412 U.S. 205, 208 (1973); see also Fed. R. Crim.

P. 31(c)(1). Thus, McKay has not established prejudice.

       Even in the absence of cause and prejudice, the Court must also consider whether it should

reach the merits of a McKay’s claims in order to prevent a fundamental miscarriage of justice. See

Schlup v. Delo, 513 U S. 298, 314 (1995). A fundamental miscarriage of justice results when the

failure to consider the claim on the merits would maintain the incarceration of someone who is



                                                9
        Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 10 of 11



actually innocent. See Murray, 477 U.S. at 495-96. McKay, however, has not introduced new,

credible evidence of actual innocence. See Schlup, 513 U.S. at 329. ‘“To be credible,’ a claim of

actual innocence must be based on reliable evidence not presented at trial.” Calderon v. Thompson,

523 U.S. 538, (1998) (quoting Schlup, 513 U.S. at 324).             New evidence may consist of

“exculpatory scientific evidence, credible declarations of guilt by another, trustworthy eyewitness

accounts, and certain physical evidence.” Fairman v. Anderson, 188 F.3d 635, 644 (5th Cir. 1999)

(citation omitted). McKay has offered no new evidence of this type, nor does the record “show

that it is more likely than not that no reasonable juror would have convicted him in light of the

new evidence.” Schlup, 513 U.S. at 327. Having failed to establish cause or prejudice for the

procedurally defaulted claims, or a fundamental miscarriage of justice, McKay’s Petition must be

dismissed.

       C.      Certificate of Appealability

       Rule 11(a) of the Rules Governing Section 2254 Cases provides that “[t]he district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” Because the accompanying Order is a final order adverse to the applicant, a certificate

of appealability must be issued before an appeal can proceed. 28 U.S.C. § 2253(c)(1).

       A certificate of appealability may issue only if the prisoner “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court

rejects constitutional claims on the merits, a petitioner satisfies the standard by demonstrating that

“jurists of reason could disagree with the district court's resolution of [the] constitutional claims

or that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Buck v. Davis, 137 S. Ct. 759, 773-74 (2017) (quoting Miller-El v. Cockrell, 537

U.S. 322, 327 (2003)). When a petition is denied on procedural grounds, the petitioner may meet



                                                 10
         Case 8:18-cv-01956-TDC Document 18 Filed 12/04/20 Page 11 of 11



the standard by showing that reasonable jurists “would find it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “whether the district court was correct in

its procedural ruling.” Id.

         McKay’s claims are dismissed on procedural grounds. Upon review of the record, this

Court finds that McKay has not made the requisite showing to warrant a certificate of appealability

and therefore declines to issue one. McKay may still request that the United States Court of

Appeals for the Fourth Circuit issue such a certificate. 28 U.S.C. § 2253(c)(1); Fed. R. App. P.

22(b).

                                         CONCLUSION

         For the foregoing reasons, the Petition for a Writ of Habeas Corpus will be DISMISSED.

The Court declines to issue a certificate of appealability. A separate Order shall issue.



Date: December 4, 2020                                /s/ Theodore D. Chuang
                                                      THEODORE D. CHUANG
                                                      United States District Judge




                                                 11
